Name: Commission Implementing Decision (EU) 2015/2398 of 17 December 2015 on information and documentation related to an application for a facility located in a third country for inclusion in the European List of ship recycling facilities (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: technology and technical regulations;  cooperation policy;  environmental policy;  maritime and inland waterway transport;  documentation;  information and information processing;  deterioration of the environment;  economic geography
 Date Published: 2015-12-18

 18.12.2015 EN Official Journal of the European Union L 332/145 COMMISSION IMPLEMENTING DECISION (EU) 2015/2398 of 17 December 2015 on information and documentation related to an application for a facility located in a third country for inclusion in the European List of ship recycling facilities (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1257/2013 of the European Parliament and of the Council of 20 November 2013 on ship recycling and amending Regulation (EC) No 1013/2006 and Directive 2009/16/EC (1), and in particular Article 15(3) thereof, Whereas: (1) Regulation (EU) No 1257/2013, in particular in its Title III, lays down requirements for ship recycling facilities wishing to recycle ships flying the flag of a Member State of the European Union and thereby applying for inclusion in the European List of ship recycling facilities. (2) Article 15(2) of Regulation (EU) No 1257/2013 lists information and documentation to be provided by ship recycling companies as part of their application files for ship recycling facilities located in a third country for inclusion on the European List. Furthermore, Article 16(2) lists information to be published in the Official Journal about the ship recycling facility to be included in the European List. (3) Contrary to other Implementing Acts to be adopted under the Ship Recycling Regulation, there is no directly equivalent template available from the Hong Kong Convention for the safe and environmentally sound recycling of ship of 2009. The format given in Annex therefore comprises relevant extracts from Hong Kong Convention Appendix 5 (Document of Authorization of Ship Recycling  DASR) and from the relevant IMO guidelines related to ship recycling facilities and adds information and documentation requirements added in the Ship Recycling Regulation (as listed in Articles 15(2) and 16(2) of the Regulation). (4) Stakeholders were consulted in writing on the contents of the Decision. The Annex takes comments made into account. (5) The measures provided for in this Decision are in accordance with the opinion of the Ship Recycling Regulation Committee established under Article 25 of Regulation (EU) No 1257/2013, HAS ADOPTED THIS DECISION: Article 1 The information and documentation required to identify a ship-recycling facility located in a third country applying for inclusion in the European List of ship recycling facilities shall be submitted in the format provided in the Annex. Article 2 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 17 December 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 330, 10.12.2013, p. 1. ANNEX PART 1 Identification of the ship recycling facility Name of ship recycling facility Distinctive Recycling Company identity No. Full address of ship recycling facility Primary contact person Phone number Email address Name, address, and contact information of ownership company Working language(s) PART 2 Additional information Method(s) of recycling (1) Type(s) of ships that can be recycled Procedure for approval of the ship recycling plan (2) Number of employees (3) Maximum ship recycling output achieved on a given year in the past 10 years (in LDT) (4) Description of the ship recycling facility (layout, waterdepth, accessibility, etc.) Heavy equipment Heavy-lifting machines e.g. Jib crane: 60 tonnes e.g. Mobile crane: 35 tonnes Ã  1, 27 tonnes Ã  1 e.g. Hydraulic backhoe: SH400, ZX330, SK220, ZX200 with Shear, Magnet e.g. Hydraulic shear: 600 tonnes Ã  1 e.g. Weight bridge: 50 tonnes Boat e.g. Gross tonnage: 5 tonnes, Power: 240 HP Shear e.g. Capacity: 600 tonnes Other equipment O2 supply e.g. Liquid O2 supply system: 10 m3 Gas supply e.g. LPG bottles Compressed air Fire extinguishers e.g. Portable fire extinguisher capacity Waste oil treatment e.g. Oil water separation tank Tank capacity: abt. 20 tonnes Wastes storage e.g. Container for asbestos: 2 Incinerator(s) e.g. none Electric power supply e.g. Substation Location of the facility (5) Division and classification of the location e.g. urbanisation control area Area of the facility (in sqm) Area of pavement Peripheral environment e.g. factories: former quarry, two marinas in the vicinity, vulnerable environmental zones e.g. Housing: private houses at the entrance and 200 m from entrance Workers' certificates/licences (6) Certificate/licence Number of personnel/qualifications (7) 1) Manager of asbestos handling 2) Manager of PCB handling 3) Designated chemicals handling 4) Asbestos handling class 5) Gas cutting 6) Welding 7) Zinc handling 8) Lifting 9) Heavy lift machines 10) Seafarer 11) Diver 12) Removal of Hazardous Materials (Material A) (Material B) (Material C) (Material D) (Material E) (Material F) (Material G) (Material H) (Material I) (Material J) (Material K) PART 3 Identification of the permit, license and authorisation granted by the competent authority/-ies to conduct ship recycling As per Article 15(2)(a) of Regulation (EU) No 1257/2013 of the European Parliament and of the Council of 20 November 2013 on ship recycling, the ship recycling company shall provide a copy of the document(s) issued by its competent authorities to conduct the ship recycling (8) and, where relevant, the permit, license or authorisation granted by the competent authorities to all its contractors and sub-contractors directly involved in the process of ship recycling. Permit, license or authorisation document(s) attached to the application file (9): Name of the document Country of issuance Issuing Competent Authority Issued on (date) Valid until (date or indefinite) Beneficiary entity (10) PART 4 Capability and limitations of the ship recycling facility 4.1. Ship recycling capacity The ship recycling facility is authorised to accept a ship for recycling subject to the following size limitations: Maximum capacity of ship to be recycled Other limitations DWT GT LDT Length Breadth Width Depth 4.2. Safe and environmentally sound management of hazardous materials The ship recycling facility is authorised to accept a ship for recycling that contains hazardous materials as specified in the following table subject to the conditions noted below: Management of hazardous materials (11) Descriptions of the management steps (12) 1) Asbestos Removal Storage Waste treatment Management of hazardous materials Descriptions of the management steps 2) Ozone-depleting substances Removal Storage Waste treatment Heavy metals: 3) Tinorganic anti-fouling compounds and system 4) Cadmium and Cadmium Compounds 5) Hexavalent Chromium and Hexavalent Chromium Compounds 6) Lead and Lead Compounds 7) Mercury and Mercury Compounds Removal Storage Waste treatment Flame retardants: 8) Polybrominated Diphenyl Ethers (PBDEs) 9) Hexabromocyclododecane (HBCDD) 10) Polybrominated Biphenyl (PBBs) Removal Storage Waste treatment 11) Radioactive substances Removal Storage Waste treatment Management of hazardous materials Descriptions of the management steps Other Persistent Organic Pollutants (POPs) 12) Polychlorinated biphenyls (PCB) 13) Perfluorooctane sulfonic acid (PFOS) 14) Polychlorinated Napthalenes (more than 3 chlorine atoms) 15) Certain Short-Chain Chlorinated Paraffins (SCCP) (Alkanes, C10-C13, chloro) Removal Storage Waste treatment 16) Hazardous liquids, residues and sediments Removal Storage Waste treatment 17) Paints and coatings that are highly flammable and/or lead to toxic release Removal Storage Waste treatment 18) Other Hazardous Materials not listed above and that are not part of the ship structure (specify) Removal Storage Waste treatment PART 5 Statement concerning the recycling of EU Member States flag ships RECYCLING OF SHIPS FLYING THE FLAG OF A MEMBER STATE OF THE EUROPEAN UNION Hereby, (name) ¦, on behalf of ¦(company) ¦(hereafter the company) (13) confirms that the company will accept ships flying the flag of EU Member States for recycling only in accordance with the requirements laid out in Regulation (EU) No 1257/2013 of the European Parliament and of the Council of 20 November 2013 on ship recycling. Furthermore, the company will: (a) prior to any recycling of the ship:  send the ship recycling plan, approved by the competent authority according to the procedure applicable (14), to the ship owner and the administration or a recognised organisation authorised by it;  report to the administration that the ship recycling facility is ready in every respect to start the recycling of the ship; (b) when the total or partial recycling of a ship is completed in accordance with this Regulation, within 14 days of the date of the total or partial recycling in accordance with the ship recycling plan, send a statement of completion to the administration which issued the ready for recycling certificate for the ship. The statement of completion will include a report on incidents and accidents damaging human health and/or the environment, if any. ¦ Place ¦ Date ¦ Signature: NB: The statement does not imply that the facility may not accept ships flying the flag of a third country. PART 6 Statement concerning waste recovery and disposal operations WASTE RECOVERY AND DISPOSAL OPERATIONS Further to the 2009 Hong Kong International Convention for the Safe and Environmentally Sound Recycling of Ships, Regulation (EU) No 1257/2013 of the European Parliament and of the Council on ship recycling aims to prevent, reduce, minimise and, to the extent practicable, eliminate accidents, injuries and other adverse effects on human health and the environment caused by ship recycling. Article 15(5) of the Regulation requires that the ship recycling company must be able to demonstrate that the waste management facility which receives the waste will be operated in accordance with human health and environmental protection standards that are broadly equivalent to relevant international and European Union standards. Hereby, (name) ¦, on behalf of ¦(company) ¦(hereafter the company) (15) confirms to the best of its knowledge that the waste management facility or facilities receiving the waste from the ship recycling facility is (are): (a) authorised by its competent national authorities to deal with the waste it receives; (b) operated in accordance with human health and environmental protection standards that are broadly equivalent to relevant international and European Union standards; Along with this statement, the company provides a copy of all relevant documents obtained by the waste management facility or facilities (see Part 2). Place ¦ Date ¦ Signature: PART 7 Ship Recycling Facility Plan SHIP RECYCLING FACILITY PLAN In accordance with Article 15(2)(g) of Regulation (EU) No 1257/2013 of the European Parliament and of the Council on ship recycling of 20 November 2013, the ship recycling company is required to confirm that it has adopted a ship recycling facility plan, taking into account the relevant IMO guidelines. I (name) ¦, declare that a Ship Recycling Facility Plan was adopted by (company) ¦ (16). A copy of the Ship Recycling Facility Plan is attached to the application file. Place ¦ Date ¦ Signature: PART 8 Safe-for-hot work and Safe-for-entry criteria As per Article 15(2)(d), the ship recycling company provides evidence that the ship recycling facility is capable of establishing, maintaining and monitoring of the safe-for-hot work and safe-for-entry criteria throughout the ship recycling process. Evidence attached to the application file (17) Safe-for-hot work Safe-for-entry conditions (1) See e.g. paragraph 3 in Section 3.4.1 of IMO guidelines, Resolution MEPC.210(63), page 24. (2) This concerns the procedure referred to in Article 7(3) and Article 15(2)(b) of the Ship Recycling Regulation. (3) At the time of application. (4) The figure should be documented, e.g. via official confirmations of completion of recycling of ships recycled that year, indicating LDT of the ships. As per Article 32 of the EU SRR, the figure is calculated as the sum of the weight of ships expressed in LDT that have been recycled in a given year in that facility. The maximum annual ship recycling output is determined by selecting the highest value occurring in the preceding 10-year period for each ship recycling facility, or, in the case of a newly authorised ship recycling facility, the highest annual value achieved at that facility. (5) A map of the boundary of the ship recycling facility and the location of Ship Recycling operations within it is attached as per Article 15(2)(e) of the Regulation. (6) Please note that it is only necessary to fill in corresponding lines in the table with regard to those hazardous materials the ship recycling facility is authorised to remove. (7) Please note that the ship recycling company must at all times be in a position to provide evidence of the competence of each member of personnel authorised to carry out the removal of hazardous materials to the European Commission or agents acting on its behalf. (8) If the respective competent authority/-ies does/do not issue a specific permit, license or authorisation to conduct ship recycling, the applicant shall clearly state this in his application and submit other relevant permits, licenses or authorisations relating to the activities of the company. (9) Please list in the table and attach a copy of all permits, license or authorisations granted by the competent authorities. (10) Name of the ship recycling company and/or its contractor/sub-contractor concerned by the document. (11) For the management of each item, the national and/or international requirements should be identified for reference. Any limitations imposed under the authorisation granted by the competent authority/-ies of the country where the facility is located should be mentioned. The hazardous materials may be present in parts of the ship or equipment (e.g. in paint or as plastic additives) or in chemical mixtures (e.g. cooling fluids). (12) As per Article 15(2)(f)(ii) of the Regulation, please 1) indicate which management process will be applied, 2) indicate the location where the activity takes place (either within the facility or at a downstream waste management facility  in the latter case, information should also be provided, including the facility name and contact information) and 3) provide evidence that the applied process will be carried out without endangering human health and in an environmentally sound manner. (13) Name of the ship recycling company. (14) The procedure is described in Article 7(3) of the Ship Recycling Regulation. (15) Name of the ship recycling company. (16) Name of the ship recycling company. (17) Refer to the relevant extracts of the Ship Recycling Facility Plan attached to this application.